Citation Nr: 0502520	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-09 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine (low back disability), currently 
evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, from April 1971 to April 1974, and from April 1980 to 
March 1994, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the August 
2000 rating decision, the RO denied entitlement to an 
increased rating for the veteran's low back disability.  In 
the June 2002 rating decision, the RO denied his claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of the determinations to the Board.

Although the veteran requested that he be afforded a hearing 
before a Member of the Board (now known as a Veterans Law 
Judge) in Washington, DC, in a signed, June 2004 statement, 
after being notified by the Board that the time, date and 
location of the hearing, he indicated that he would not 
attend.  Under the circumstances, the Board concludes that 
the veteran's request for such a hearing has been withdrawn.  
See 38 C.F.R. § 20.702 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the Board finds that both of 
the veteran's claims must unfortunately be remanded.

The veteran was most recently afforded a VA examination to 
access the nature, severity and manifestations of his low 
back disability in July 2003.  In light of the physician's 
comments set forth in that report, the Board finds that the 
examination report is not adequate for rating purposes 
because the clinical findings may not be reliable.  As such, 
the Board finds that the veteran must be afforded another 
formal VA examination.  In taking this action, the Board 
informs the veteran that he is under an obligation to fully 
cooperate with VA in the development of his claim that the 
duty to assist in the development and the adjudication of a 
claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).

With respect to the veteran's TDIU claim, the Board observes 
that in the June 2002 rating decision, the RO denied 
entitlement to this benefit on the ground that the veteran's 
service-connected disabilities did not meet the schedular 
requirements set forth in 38 C.F.R. § 4.16(a).  In a February 
2004 rating decision, however, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating for this condition, effective December 13, 2002.  In 
that same rating action, the RO also established service 
connection for diabetic nephropathy and assigned a 60 percent 
rating for that disability, effective June 11, 2003.  In 
addition, the RO granted service connection for 
arteriosclerotic heart disease and assigned a 10 percent 
rating for that condition, effective April 24, 2003.  As a 
consequence of these three grants of service connection, the 
veteran's combined disability rating was increased from 40 to 
80 percent, thus satisfying the schedular criteria for a TDIU 
set forth in 38 C.F.R. § 4.16(a).  

To date, however, VA has not solicited a medical assessment 
on the impact of these three now service-connected 
disabilities, together with his other service-connected 
conditions, on the veteran's ability to obtain and retain 
employment.  Thus, this matter must be remanded.  On remand, 
VA must obtain a competent medical opinion from an examiner, 
subsequent to his or her review of the record and/or a 
physical examination, to determine whether it is at least as 
likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
advise him that the duty to assist is not 
a one-way street and that he must fully 
cooperate in the development of his 
claims.  The RO should also request that 
he identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities, and 
particularly, for his low back problems, 
since December 1999.  This should 
specifically include recent records of 
his care at the Fayetteville, North 
Carolina, VA Medical Center and at Camp 
Lejeune, North Carolina.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should identify all 
orthopedic pathology and express an 
opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm) of 
the veteran's lumbosacral spine.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the spine.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if possible, 
the examiner should state whether the low 
back disability has been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  Further, the 
examiner should state whether the 
condition is manifested by neurological 
impairment, and if so, identify any 
neurological symptoms and express an 
opinion as to their severity.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In offering these 
findings, the examiner should 
affirmatively state whether he or she 
believes that the findings are an 
accurate reflection of the veteran's 
service-connected low back disability.  

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected conditions, either alone or in 
the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After associating with the claims 
folder any additional available records, 
the RO should send the veteran's claims 
folder to the examiner who conducted the 
October 2003 VA examination (or if the 
examiner is no longer available, a 
suitable replacement) and request that he 
or she prepare an addendum to the October 
2003 examination report addressing 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, and, in 
particular, his diabetes mellitus, 
diabetic nephropathy and arteriosclerotic 
heart disease, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges that 
review in the examination reports.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


